Case 3:20-cv-01372-TAD-KLH Document 33-1 Filed 12/04/20 Page 1 of 1 PageID #: 227




   UNITED STATES DISTRICT COURT WESTERN DISTRICT OF LOUISIANA MONROE
                                DIVISION

  AARON LARRY BOWMAN                          * CIVIL ACTION

  VERSUS                                      * DOCKET NO. 3:20-cv-01372


  OUACHITA PARISH SHERIFF’S
  OFFICE, ET AL.                               * JUDGE TERRY A. DOUGHTY

                                               * MAGISTRATE JUDGE KAREN L. HAYES

                                             ORDER

  IT IS HEREBY ORDERED that the motion is GRANTED and the time for Plaintiff to file
  responsive pleadings is extended until twenty (20) days after the noted deadline of December 4,
  2020.

  Monroe, this ______ day of December, 2020.


                                                    _____________________________________
                                                     MAGISTRATE JUDGE KAREN L. HAYES
